Case 1:21-mj-00617-REP Document 1-1 Filed 08/05/21 Page 1 of 1

 

CRIMINAL COVERSHEET

 

 

DEFENDANT’S NAME:

INVESTIGATIVE AGENT:
Telephone No.:

Judd Evans Ballard

DEFENSE ATTORNEY:
Address:

Telephone No.:

Ken Boals

(208) 947-8708
Internet Crimes Against

AGENCY: Children Task Force

(ICAC)

J UVENILE: No

PUBLIC or SEALED: Public
SERVICE TYPE: Warrant

(Summons or Warrant or
Notice (if Superseding))
ISSUE: Yes

INTERPRETER: No
If YES, language:

 

CASE INFORMATION:

 

RELATED COMPLAINT: No
CASE NUMBER:

 

CRIMINAL CHARGING INFORMATION

 

 

CHARGING DOCUMENT: Complaint

 

 

 

 

 

 

 

Pornography

 

Assessment

more than 20 years
imprisonment, 5 years to
lifetime supervised release,
$250,000 fine, $5,100 Special

Felony: Yes County of Offense: Ada
Class A Misdemeanor: No Estimated Trial Time: 4 days
Class B or C Misdemeanor: No
(Petty Offense) a
STATUTE COUNT! FENALTIES
(Title and Section(s)) FORFEITURE BRIEF DESCRIPTION (Include Supervised Release
ALLEGATION and Special Assessment)
18 U.S.C. § 2252. A(a)(5)(B) ONE Possession of Child Not less than 10 years, nor

 

Date: 5 August 2021

(208) 334-1211

Assistant U.S. Attorney: KASSANDRA J, MCGRADY
Telephone No.:

 

 
